Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brian Charles Vaeth appeals the district court’s order granting judgment to Defendants in this action raising various federal and state claims in connection with his termination from employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Vaeth v. Bd. of Trustees, Fire & Police Employees Retirement Sys., No. 1:08-cv-00708-RDB, 2009 WL 2487076 (D.Md. Aug. 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.